MEMORANDUM**
Ricardo Carbajal Rangel, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s (“IJ”) order denying his application for cancellation of removal under 8 U.S.C. § 1229b. We deny the petition.
We have jurisdiction to review the denial of Rangel’s application for cancellation of removal because it involves the purely legal determination of whether an applicant has shown ten years of continuous physical presence. See 8 U.S.C. § 1252; Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002); Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).
Substantial evidence supports the conclusion that Rangel was ineligible for cancellation of removal because he failed to meet the ten-year continuous residence requirement. See 8 U.S.C. § 1229b(b)(l)(A); Vasquez-Lopez v. Ashcroft, 315 F.3d 1201, 1203 (9th Cir.2003) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.